Kruse, J.
(concurring):
The order in question permits the plaintiff and a representative “ to forthwith inspect the place in defendant’s premises at the city of Lackawanna, New York, where the accident to the plaintiff occurred, and the engine, car, connecting bar between them, the roadbed and track over which such engine and car was* being operated at the time of the accident.” It does not name the specific place upon the defendant’s premises sought to be inspected, nor designate the specific engine, car or other thing to be examined.
While section 803 of the Code of Civil Procedure, relating to the discovery of books and papers, was amended in 1909 (Chap. 173) so as to include any article or property in possession of a party or under *425his control, relating to the merits of the action or of the defense therein, I think it does not authorize such an order as this. The order here is practically a roving commission to go upon the defendant’s premises and through its works without limit as to time or place. I think it was not intended by the amendment to permit a party to go upon the private premises of another in a general search for evidence. If permitted at all, the inspection should be under proper restrictions and safeguards. This order is so general that it ought not to stand, and I am unable to see how, upon the papers presented, it can be modified so as to accomplish any proper purpose.
I concur, therefore, for reversal of the order.
Robson, J., concurred.

 Sic.